NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-1495
                                      _____________

                                      ANNA WEBB,

                                                     Appellant

                                             v.

                  UNITED STATES OF AMERICA; JOHN DOES 1-5,
                    Names being fictitious; ABC CORP 1-3, Names
                                    being fictitious
                                   ____________

                 On Appeal from the United States District Court for the
                                 District of New Jersey
                              (D.C. No. 2-14-cv-06378)
                       District Judge: Hon. Stanley R. Chesler

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 9, 2018

            Before: CHAGARES, VANASKIE, and FISHER, Circuit Judges.

                                   (Filed: May 30, 2018)

                                       ____________

                                         OPINION
                                       ____________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
CHAGARES, Circuit Judge.

       Anna Webb filed a lawsuit under the Federal Tort Claims Act, 28 U.S.C. §

1346(b), 2671–80, against the United States, alleging that she was injured when she

tripped and fell in the parking lot of a Veteran’s Administration (“VA”) hospital. She

claimed that the VA’s negligent maintenance of the parking lot caused her injuries. The

United States District Court for the District of New Jersey granted the United States’

motion for summary judgment. As explained below, we will affirm.

                                             I.

       Because we write solely for parties, we will only briefly summarize the essential

facts. Webb claimed that she tripped and fell on the sidewalk of a VA parking lot. The

United States moved for summary judgment, and the District Court held oral argument,

during which the United States argued that Webb had failed to produce any evidence that

the defect in the sidewalk Webb identified was the place she fell. After hearing the

parties’ arguments, the District Court reopened discovery for the limited purpose of

deposing Webb a second time, allowing her to describe where she fell. It ordered the

parties to submit supplemental briefing within fourteen days after Webb’s second

deposition. Webb was deposed a second time, but Webb never filed the supplemental

briefing.

       After the time to file the supplemental briefing expired, the District Court granted

the United States’ motion for summary judgment, holding that Webb had failed to

demonstrate that the claimed defect, a gap between pieces of cement in a sidewalk curb,

existed on the day she fell. It considered both of Webb’s depositions, and noted that she

                                             2
did not observe the claimed defect until months after she fell and that she could not

identify where she fell.

       Webb subsequently moved to vacate the District Court’s order under Federal Rule

of Civil Procedure 60(b), arguing that a family emergency had prevented Webb’s

attorney from filing the supplemental briefing or requesting additional time to file. The

District Court denied Webb’s motion, holding that it would be futile to reopen the case

because Webb’s second deposition did not include information creating a genuine dispute

of material fact that would allow her claim to survive summary judgment. Webb timely

appealed.

                                             II.

       We review a District Court’s denial of a motion under Rule 60(b) for abuse of

discretion. Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir. 2002). A district court may

deny relief under Rule 60(b) if reopening the case would be futile. See Marino v. Drug

Enforcement Admin., 685 F.3d 1076, 1080 (D.C. Cir. 2012); Teamsters, Chauffeurs,

Warehousemen and Helpers Union, Local No. 59 v. Superline Transp. Co., 953 F.2d 17,

20 (1st Cir. 1992) (collecting cases). Here, the District Court held that vacating the

judgment would be futile because, even considering Webb’s second deposition, she had

failed to submit sufficient evidence to survive summary judgment. Thus, we are called

upon to consider the District Court’s summary judgment determination, which is a

question of law over which we exercise plenary review. Karns v. Shanahan, 879 F.3d

504, 512 (3d Cir. 2018). Summary judgment is appropriate when there are no genuine

issues of material fact and the movant is entitled to judgment as a matter of law. Fed. R.

                                             3
Civ. P. 56(a). A plaintiff may not rely on “speculation” to demonstrate a genuine dispute

of material facts. In re Wellbutrin XL Antitrust Litig. Indirect Purchaser Class, 868 F.3d

132, 167 (3d Cir. 2017).

       The District Court determined that Webb failed to introduce any evidence showing

that the defect which she claims caused her fall — a gap in the concrete on a curb —

existed when she fell. The record supports this conclusion. During her first deposition,

when shown photos of an area within the VA parking lot, she could not identify those

locations as the place she fell. In her second deposition, Webb was shown a photograph

of a curb that she identified as looking like the place she fell, but the photograph she was

shown was never made a part of the record, so it would be speculative to say that the

photograph she identified showed a defect. When shown other photographs of a defect,

she testified she was unsure whether they showed the place she fell.

       Webb claims that she did, in fact, identify the place where she fell. She points to

deposition testimony that the place she fell was either the curb of a sidewalk or part of the

sidewalk itself. This general description would leave a factfinder to speculate whether or

not there was a defect in the place Webb fell. Her proffered expert report describes a

defect the expert observed in the VA parking lot, but without evidence showing that the

expert observed this defect in the spot where Webb fell, the report is insufficient to create

a genuine dispute of material fact as to whether the alleged defect caused Webb to fall.

Thus, the District Court correctly held that it would be futile to allow Webb to reopen her

case and submit briefs discussing Webb’s second deposition because, even considering



                                              4
that second deposition in its entirety, the United States was entitled to summary

judgment.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             5